Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 1 of11PagelD #: 1

 

Wasted Shales Deéhewek Coe ul
Wieshesun Dishercck Of Leuysyraue
Le Baath Divisieu
Mask bhauuae Givit Achlicw AS,
Waves us

VWarcked Shales of Awmevics

Complact

coy)

The De leudeuk ix Lrevebs sued eum claim assevbad in
bic Tedeval Tevl Glevme Ack FE TGA] Fou seiaaiet ‘ene
couvktcests aud obheuweys Sees (6 be @ tt eet
de vcnwded i thee cowpleal.

c 2 >

Tne Plavahy BE os Mase tetawee, & waessdaul af

Leake Ghorles, Lowuistaua.

c 3 2

Tle Oe Pendeul 1 dhe (Suite J Sshalx<s al NA wicurea.,

 
Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 2 of 11 PageID#: 2

c MY
Gy December EY aud 7 ada, £0.57 TE pp caves mae € AAV 5

a

C@tiices 6 § Matos Veliclhes Fac Bushen Ca Seswe nauk |

4 meg gt zr, :
be De’ SY bata, ea eke i mH] ES ee O cee sh, tone dane A Cer. Birae Lad

ley, 4

t
‘
&

{ a ‘ .
Wool Ew og ws Ye BD Sed FA Ce et ee Lane bOY we @ haw cab e Ko da avaat as hia

mee? i
i vs i i
ye cause} ated ben a hen et Maca des 2 ec wieacked Be ble fp NA A as peer ~

Bieawee of Lessisiagucd \ (demasad Sheatah “| $e.

WY & & oS ble Looe was G 4 cee ce Mie lay ola sel a, Sale sy

fe he Feus isa iA Loca ons Sov alleged lapses
by om Set aay _ . en . z rae ar,
~ J 3

oe,

awhowaiolswe bet SM CARA C So 8 GW aor cae + [eovers gu]. Boeveu
be Aho’ dala =. Lacs ec §.led fa pslshion Sau Sa Sa tea cat

W434 6. wa et hive< pou pesed vormchabha ucouk Saas be

d la S 3 Te de cael Des he. ch Cao vq wi. we & An we ek

Cased Melba gn Age. SS T4.4,. Drawing Mie ee Spe svauces

~ 5 Veneuce

we @uld es a he be veamsdabhad awd “4 ra fo a
i

ding @ AL Gx vada a GO Giaews s.id Soe he diag bh

Sy eh, SE wa be
-
af & om b gd le = Second A tae, 4S & Gm hag \ iw & Ae packs dias

@ x
SB te pe dscvch veusewe | Neo o7reisd. biog

S,

 
Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 3 of 11 PageID#: 3

DEcember 7th appearance in Shreveport an OMV field officer gave me:
a printed OMV report which stated, "Our records indicate there is a
petition filed against the department on your behalf. You may need
to contact your attorney prior to reinstatement", as the reason why
my license would not be reinstated and my cash payment would be de-.
clined.

(5)
I owed no fines or fees for traffic citations or for failures to
appear when I applied for reistatement on December 4th and 7th, 2015.

(6)
I filed suit in the UNited States District Court for the Western
District of Louisiana, Monroe Division, on December 18, 2015, assert-
ing retaliation and breach of due process of law claims in Title 42
uSC, Section 1983 [1983]. Doc 1 [district court record,in the civil
action, 15-2851].

(7)
On August 9, 2016, the district court deputy clerk, "S. Crick”,
through a docket sheet entry he/she made [Doc 18], mistakenly in-
structed that the Defendants, James LeBlanc, Secretary of the Loui--
Siana Department of Public Safety and Corrections; Louisiana Depart-
ment of Public Safety and Corrections [DOC]; and Louisiana Office of
Motor Vehicles [OMV], State employees sued in 1983 [the state agen-
cies were named only for identity of interest purposes], would be
given sixty [60] days within which to respond to the summonses
served giving only twenty~one days for it. THat deputy clerk [and
no others] made no effort to notify me of the development.

(8)
On November 4th and 7th, 2016.[Docs 33 and 35], in response to the

~p-

 
 

Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 4 of 11 PagelID#: 4

Defendants' motions for dismissal of the complaint [Docs 20 and 24;.
filed October 3, 2016, the sixtieth day per the Doc 18 error instru-
ction] with thirty [30] days remaining inside the statute of limita~.
tions for doing so, I filed the motion to amend for joining as de-
fendants to the litigation the OMV field officers and supervisors
[Doe-named Defendants]. Averments 24, 25, and 26, Doc 33, 15-2851.

(9)
Subsequently, the court rejected my motion to amend, applying a fu-
tility of amendment doctrine [chronilogic futility], giving repose
to the Doe-named Defendants in a statute of limitations, Article
3492, Louisiana Civil Code. Docs 44, 93, and 116, 15-2851.

(10)
Those thirty-nine days the Doe-named Defendants gained in the deputy
clerk of court's Doc 18 error instruction provided the Doe~named
Defendants with an avenue of escape from liability that was not i
otherwise availible to them in law. But-for application of the futi-.-
lity of amendment doctrine of law made:availible in the deputy clerk
of court's error instruction, the Doe-named Defendants would not
have escaped liability without a trial.

(11)
Evidence apparent off the record in the case [15-2851] indicates that
"S.Crick", Deputy Clerk of Court in the Western District of the Uni-
ted States District Court, Louisiana, negligently misinterpreted
the complaint and/or the summonses served and/or he/she misapprehen- .
ded the law governing civil actions litigated in the federal courts
[see, e.g., Rule 12(b)(1)(A), Fed.R.Civ.P.], for the mistaken belief
that I had sued United States government employees. See, ¢.g., Docs
78,: 80, and.92, 15-2851, referencing, "Summonses returned as to USA

~3u

 

 
Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 5of11PageID#: 5

by Mark Hanna". Or the deputy clerk mistakenly believed that the
OMV/DOC Defendants had-waived.service of process. See, e.g, Rule
12(b)(1)(A) (ii), Fed.R.Civ.P..

(12)
Article 2315 of the Louisiana Civil Code provides for liability in
damages’ to an injured party for a tortfeasor's failure to observe
a reasonable degree of care in given cases.

(13)
Legal Malpractice is an extension of tortfeasor liability contemp-
lated in Article 2315. Forfeiture or destruction of a viable claim
[i.-e,, a constitutional tort claim asserted in 1983] through a lapse
in a statute of limitations falls "...within the class of reasonably
foreseeable hazards that the duty [of care] exists“to prevent...",
Sanchez v. State of New York, 99 N.Y. 247, 252 (N.¥. 2002), relevant
to an attorney or paralegal undertaking to protect or harvest a viable
claim on behalf of a client.

(14)
A viable claim for legal malpractice would form in breaching the
duty of care implicated in this context.

(15)
A deputy clerk of court assumes an equivilant or similar duty of
care to the parties in civil actions who rely on them to correctly
observe the rules of court and/or to correctly observe the governr
ment entities of the defendants served with process and/or to imm-
ediately notify the plaintiffs when service of process has been
completed with advisement of the correct reponse dates to the de-

fendants.

 

 
 

 

Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 6 of 11 PageID#: 6

(16)
Foreiture or destruction of a viable claim through a lapse in a sta~..
tute of limitations also falls within the class of reasonably fore-
seeable hazards that a deputy clerk of court's duty exists to prevent.

(17)
Regarding the common law relationship that existed between myself ou:
and the deputy clerk of court, "S. Crick".[and as an extension of
Article 2315], a breach of the duty of care owed to a plaintiff in
this context is sufficient to form a viable:claim in the FTCA for
holding the Defendant, USA, liable through respondeat superior.

(18)
In the Civil Action, 15-2851, I attempted to hold liable the Doe-
named OMV/DOC..field officers/supervisors {and a DOC Headquarters
supervisor or James LeBlanc in»his named person]; the Headquarters
personnel tortfeasors with,.James LeBlanc having escaped liability
through another way.

(19)
Through the forfeiture or destruction of the claim I had asserted
in the Civil Action, No. 15-2851, where I had sought to:recover =: .
$96,000.00 in damages [divided evenly among those three tortfeasor
individuals], I have incurred $64,000.00 in damages tracable to the
deputy clerk of court's Doc 18 error instruction with escape from
liablity the. Doe-named Defendands [Docs 24, 25, and 26, 15-2851].

(20)
On a theory of respondeat superior, codified in Title 28 USC, Sec~.=::
tion 1346(B), the USA is liable to me in damages on the foregoing

explanation, of $64,000.00.

 
 

Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 7 of 11 PageID#: 7

(21)
It should be noted that the claim I asserted in 15-2851 was not
made while I was incarcerated; hence it was not a case controlled}
in a prison litigation reform act or susceptable to elimination
of the prospect of recovery of compensatory damages for mental or
emotional harm which I had intended to recover. Those damages ini- ;i.
tially occured before I became incarcerated and have now become a
liability of the Defendant, USA, for Article III resolution in the
FTCA.

(22)
As related in the claim I had asserted in the Civil Action, 15~2851,
and judicially admitted on the part of Defendant James LeBlanc,!:
etal, there, in response to a petition I filed for judicial review
of the reinstatement fees imposed in La. RS32:863 of the Louisiana
Motor Vehicle Safety Respaonsibility Law, my license was defacto
revoked in the OMV/DOC [classic retaliation in federal law], with
no indication that my license would ever be restored to me during my
lifetime. It remains defacto revoked.

(23)
In the path of those developments I was sometimes compelled to con-
tinue in operation of my motor vehicle [but not without coverage]
on the highways of our state with continuous hazard of arrest and/or

traffic citation [which actually did occur on Januray 5; 2016, in..:.

DeSoto Parish, Louisiana; Case No. 16-CR+17151, where I was arrested ...: >

and my vehicle was impounded]. I was at other times immobilized and
stranded, but for no iawful reason; at all*times knowing that the
oMV/pOoc had made me the rightless victim of their immenence, hann-:: -.
ished on the outskirts of society, where the OMV/DOC had made them-

-§-

 
 

Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 8 of 11 PageID#: 8

seives a lawless arbiter of my driving privilage, mingled with the
hazard of my arrest and possible parole revocation in the path of it
---I[ experienced much acute anxiety, frustation, bewilderment, and
consternation.

(24)
The Civil Action, No. 15-2851, was dismissed in the United States
District Court on May 18, 2017. The appealr No. 17-30457, from that
decision was denied in the United States Court of Appeals for the

Fifth Circuit on December 12, 2017. The Petition For Rehearing from

 

that decision was denied there on February 7, 2018. The Petition
For Writ Of Certiorari, No. 18-7136, was denied in the United States

Supreme Court on February 25, 2019. The Petition For Rehearing on

 

the denied Petition For Writ Of Certiorari was denied there on June
3, 2019.
(25)

 

Had either one of those avenues of relief succeeded in getting the
dismissal of 15-2851 reversed, the Doe-named OMV/DOC. field officers
/supervisors would have been tried on the civil rights violations
asserted in the case,
(26)
On October 9, 2018, the United States Attorney General, Jeff Sessions,
was served with the "Notice Of Claim Asserted In Federal Tort Claim
Act", by United States Postal Service mail, Certified [Registered],
Return Reciept Requested, No. 7018 0360 0001 8215 0149, delivered at
5:01PMY
(27)
In pursuance of Title 28 USC, Section 2675(b), I have exhausted the
administrative remedy required in law for continuance on the claim

=F-
Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 9of11PageID#: 9

assevted in huac Crom nla vat wmudav bbc Fedaval Vork
Glarus Ack, Tebla 28 USG, Sechroun Reh C bY.
q ty)

Agar, © Amy ust ,S, Sevy, uc Uurded Fhahes
A \houwey Coeucvat, Sel Sessvouns, wears sevucd
car a hy bhue “™ Mobee Ol Slar,., Ascevled Ew
Pedeual Teck Glare Act“ [Adetree of Glemd by
Wrurhed Shales Pertel Sevarcce mash, Gevls fied }
| Zegesbeves), Rebuvw Zecrvegt Reguested, Me.
FEES VIPS Mol SYS] “METS

© 24 3

Ou Ames’ Ti EOS, “BLN d Le Ledeuald Levl
ela wus } bie cVeves\ru blee wteche d Shales DOrebeoccl
Coueh, AardSdte Oesleceh o& Loussvaua, Grail Achian
Ad@e braves SII. Gu Sep heruloce Ri wmeitd, bhhat Gouel
SAG spoule Vo ausdavued be elare be ble Ghuihed
Sheobes Disheich Goueh, wheskenn MBiorber. ck of Lewisraucdy
MA occ wee Drursreu, Gros Michion Ade 1G ove tO THU. OH
S< phe whee ba |

, O14, EH caused ble clacun be be dic ~

uacesed meats fe Aa ah pysyadsces

a

¢ ©)

Qu Jeplemnow EO, ois, TL vweSited bha clara cn
dae Ltuched Stabes Deshercclh Geuvk, Sashews Mechkerck af
Leuisianay, AD@. beac VEH 36. Cun Sauvnary 6, BOBO,
liek ca@uvk Juet SA ce spoube| fuausSetund bie aleve
he bye durke A Shahan Dis herekh Geuwvk, Ltestewn Byeshur ck

wo & Louwssivaucd, Slaw svepo ub Dr owiehe } AI@, “EOD -aw- BED.

S
we Ye
Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 10 of 11 PageID #: 10

qc 81435

Gu Mavi 21, 2ez7zo, TH wos savucd wurkhk wot wwe by Live
LUssbed Stobes Atlovaey Ceuevals ©Cice, thope L.
Swsauu,s Luck ou Apert 18, 20r0, choses sevwed wih
she ASelice of Glare oud Shak skh urould Vevewuoud
Chobe tha: Aduupurcsbeadevwe @C Grice of bc Unuched Shales
Geuvis Lav precetcugs Awcovdiuy Ve Look uolcoe
dhe O8 T weepoued Lia Adobica o& Glarm ov Av yesh
(2, TOs,
© Se 2
@u Ocleber SZ, Bowe, be cl aru wos dismissed
cars hk ouk pregudsce.
c 3% )
TK wae wok sevuocd wrk au adunusdeabiwe
Seasvou ou bhe MDebhres of Ghar sikh sim
meoutis aller bus 00 S& | Hope Le Ssueuu} card ib
useuld cause sh Lo be Lavewseuded toe Bde Lhe
Ad uaurslucdveen OCbree of abe Wueked Slelas
Cro urceba.
co)
A copy et bee Adehice of Claim 16 abbached [ exbivbut ~
Ay, beg etlee otha copy of the lelbes Ewes
sevecd wibl by dhe Albouve, Creucwals @CCice
J J
(ex Gt- SB},
{ 2
Widtievetave., im veicheu bo Lhe YW A alariw

asscvled vam Kha Gewelarsh, x L aw bee (olreG S

rs)

—~F—

 

 

 
Case 2:20-cv-01502-TAD-KK Document1 Filed 11/16/20 Page 11 of 11 PagelID#: 11

C «a 3 Hot, ©0O0,00 yar compensatovy dauwages awsovuded

ro.

Ac WAAR
q & } IN Yes ad 146 ae Deo hecle Mm me wk Ls I Yrgabe

Vue ch ey A Mey aud Lis comsaud # vesoelue Jdamegas is
al

Qasacch Cully : Mov SUN an

we

Maw & ef) nice

DMAae & wie uuwe bE BETES

Silk oc

P. oO. Teow LTH

Dh. Ceakercet, A
Te 7 4G

 

 
